DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “integrated hydraulic cylinder” and the “safety module” must be shown or the feature(s) canceled from the claim(s). Also, the “base fork” (120) should be labeled in at least one of the figures.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear what the “safety module” is, or how it works.
Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Exactly what physical device .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 2, it is unclear if the “outside telescopic fork shoe” mentioned here is the same as the “outer shoe” mentioned in claim 1; it appears that they are, and claim 2 is just redundant.
Claims 3 and 4 are indefinite because the terms the “telescoping factor” (claim 3) and the “safety module” (claim 4) are undefined in the written description.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroll et al (US PGPub # 2003/0234122). With respect to claim 1, the Kroll reference discloses a telescoping weigh fork unit comprising a fork having a base fork (shown in phantom in Figure 1) having an integrated hydraulic cylinder (inherent: it is a fork lift truck) and an outer shoe (22) slidably parallel to the
base fork (the outer shoe (22) slides onto and off of the base fork tine of the forklift: ¶ 0032), at least two load cells (34) supported by the outer shoe (¶ 0032), where the outer shoe (22) has a load surface (50) and is configured to permit contact between a subject load and the outer shoe (¶ 0034).
	With respect to claim 2, Kroll discloses an outside telescopic fork shoe (32) to which the load cells (34) are mounted and which supports the outer shoe (¶ 0034).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al (US PGPub # 2003/0234122) in view of Nakane et al (US # 4,511,974). It was known in the art to calculate the center of gravity of a cargo being transported on a forklift based on its location and weight as shown by the example of Nakane (Abs.) to provide an overturn alarm, and this is obviously done at multiple points in time (steps S9-S11); it would have been obvious to the ordinary practioner to modify the apparatus of Kroll to include an overturn warning device for safety reasons.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al (US PGPub # 2003/0234122) in view of Collins, Jr. et al (US # 5,773,767), Mracek et al (US # 3,988,790), and Kesselman (US # 7,256,358). The use of limit switches or proximity sensors to determine when a part had been removed, so as to render the scale inoperative, or else to determine if the part was fully inserted, so as to render it operative, was well known as shown by the examples of Collins (Col. 3, ll. 60-65) and Mracek (Col. 8, ll. 44-56), and it would have been obvious to the ordinary practioner to modify the device of Kroll to include some type of position or proximity sensor to determine if the telescoping weigh fork had been full inserted onto the forklift tine that it could be safely used. Likewise, overload alarms were common as shown by the example of Kesselman (Col. 3, ll. 51-59), and it would have been obvious to modify the apparatus of Kroll to alert the operator when a load was too heavy to be safely used.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other references cited show apparatuses similar to applicant’s claimed device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856